Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-12-00479-CV

                   UPSILON L.P., Individually and d/b/a North Texas Nissan,
                                         Appellant

                                                 v.

                        NEW CAR CONCEPTS and Gregory Edgington,
                                    Appellees

                      From the 158th District Court, Denton County, Texas
                                Trial Court No. 2008-20166-158
                         The Honorable Steve Burgess, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding damages and attorneys’ fees to appellees New Car Concepts and Gregory Edgington is
REVERSED and a take-nothing judgment is RENDERED against them. The portion of the
judgment awarding $11,361.35 in damages to appellant Upsilon L.P., Individually and d/b/a North
Texas Nissan, is AFFIRMED.

       It is further ORDERED that appellant Upsilon L.P., Individually and d/b/a North Texas
Nissan, recover its costs of appeal from appellees New Car Concepts and Gregory Edgington.

       SIGNED August 30, 2013.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice